Citation Nr: 1122142	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for folliculitis, claimed as due to exposure to hazardous materials, to include as due to undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinea pedis.

3.  Entitlement to service connection for a right foot disorder, diagnosed as pes planus and plantar fasciitis.

4.  Entitlement to service connection for a left foot disorder, diagnosed as pes planus and plantar fasciitis.

5.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left ankle.

6.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right ankle.


7.  Entitlement to a disability rating in excess of 20 percent for disc disease of the lumbar spine.

8.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis.

9.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis.

10.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS).

11.  Entitlement to a compensable rating for residuals of fracture of the first metatarsal of the right foot.

12.  Entitlement to service connection for bilateral hip pain, to include as secondary to service-connected ankles, knees, and/or back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Baltimore, Maryland.  The RO denied the first four (4) issues reflected on the title page in a March 2008 rating decision; the remaining issues were denied in an October 2009 rating decision.

The Board notes that the issues of entitlement to service connection for right and left pes planus had been certified for review as claims of entitlement to service connection for right and left pes planus as well as claims of entitlement to service connection for right and left foot pain.  Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2010).

As reflected on the title page, the Board has recharacterized those issues as entitlement to service connection for right and left foot disorders, diagnosed as pes planus and plantar fasciitis, in accordance with the Court of Appeals for Veterans Claims ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim); see Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In an October 2010 letter, the Veteran through his representative submitted various enclosures "in support of the [V]eteran's current appeal."  The Veteran through his representative also requested the opportunity to testify at a Central Office Hearing.  The enclosures included a statement from the Veteran's mother, and a physician expressing an opinion relative to disorders that were the subject of an October 2009 rating decision which was issued on November 4, 2009), which denied entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left ankle; a disability rating in excess of 20 percent for degenerative joint disease of the right ankle; a disability rating in excess of 20 percent for disc disease of the lumbar spine; a disability rating in excess of 10 percent for left knee osteoarthritis; a disability rating in excess of 10 percent for right knee osteoarthritis; an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS); a compensable rating for residuals of fracture of the first metatarsal of the right foot; service connection for bilateral hip pain, to include as secondary to service-connected ankles, knees, and/or back.  

Under the law, a notice of disagreement is a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a NOD. 38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. Id. A veteran must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).

The Veteran through his representative has submitted a valid notice of disagreement as to the rating decision issued in November 2009.  The RO has not issued a Statement of the Case as to these claims.  As such, these claims are remanded to the RO for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Skin disorder - folliculitis

In regard to the claim for service connection for a skin disability claimed as folliculitis, the Board observes that the Veteran notified VA in September 2007 that he received VA treatment for a skin disorder in 1999 at the Pittsburgh, Pennsylvania VA Medical Center - apparently therefore while he was still serving on active military duty.  At the 2011 hearing, he testified that he sought VA treatment for a skin disorder immediately after service.  Although the claims file contains reports from VA examinations conducted in 2001, there are no treatment records dated during the years identified by the Veteran.  As the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and that duty includes gathering all pertinent records of VA treatment and all identified private treatment records, the RO/AMC must attempt to gather any outstanding records.  

The claimant is a Persian Gulf War Veteran and the Board observes that signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include unexplained rashes or other dermatological signs.  He has been afforded a skin disorders examination and a Gulf War examination.  However, the RO's focus appears to have been regarding whether the Veteran has a skin disorder that is the result of his post-Persian Gulf theater service in Panama.  Further, the skin disorders examiner did not address whether folliculitis may be a manifestation of undiagnosed illness or chronic multi-symptom illness and no medical opinion was provided as part of the Gulf War examination.  

Further, the Veteran now is in receipt of service connection for other disabilities (such as joint disorders and gastrointestinal symptoms) that are possible manifestations of undiagnosed, or chronic multi-symptom, illness as the result of Gulf War service.  38 U.S.C.A. § 1117(g).  As such, the Board finds that the RO/AMC must provide the claims file to a VA examiner for review (to include an examination, if necessary) to determine whether he experiences undiagnosed, or chronic multi-symptom, illness as the result of his Gulf War service. 

Pes planus

The Board observes that the Veteran has not been afforded a VA examination to evaluate his claims of entitlement to service connection for pes planus.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Here the Veteran has mentioned that he has always had pes planus, but the condition was worsened by his active duty service.  Although service treatment records are silent for any complaints of, or treatment for, pes planus, in September 2000 (approximately two months after his discharge from active duty), the Veteran complained of bilateral foot pain during a VA medical examination.  He was diagnosed in May 2003 of having flat feet, as a VA physician observed that the Veteran had "no arch;" and a VA physician opined in June 2008 that the Veteran has congenital pes planus.  As such, the Board finds that a VA examination is warranted.  

The Veteran has submitted medical opinions regarding his feet from private physicians, Doctors Bryant and King, and indicated that he receives on-going private medical treatment for his feet.  However, there are no records of private medical treatment for the feet associated with the claims file. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must request that he complete authorization forms allowing the release of any pertinent private records.   


Tinea pedis

In regard to the Veteran's claim of entitlement to an increased evaluation for tinea pedis, the Board observes that he was last afforded an examination for this disability in December 2007, but subsequently alleged that the condition worsened.  Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.  As several years have passed since the last examination and the Veteran has alleged an increase in severity, the Board finds that an additional VA examination is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment received by the Veteran from 1999 to the present at VA medical centers (VAMCs) in Pittsburgh, Pennsylvania; Lexington, Kentucky; Louisville, Kentucky; and Baltimore, Maryland.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, treatment records from Doctors Bryant and King.  The RO/AMC must then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Concurrently with the above-directed development, issue to the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses each of the claims denied by the October 2009 rating decision.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to these issues, the RO/AMC must conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.  Additionally, if the Veteran continues to pursue an appeal of these issues, the RO must ascertain if he continues to desire a hearing before the Board.

3.   Schedule the Veteran for VA examinations at an appropriate location to determine whether or not he experiences pes planus as the result of or worsened by his service, and the current severity of his service-connected tinea pedis; provide the claims file to an examiner to review the claims file and provide an opinion as to whether or not he experiences folliculitis as the result of his active duty service (to include as due to an undiagnosed illness).  The following considerations will govern the examinations/review:

a. The entire claims folders and a copy of this remand must be made available to the examiners in conjunction with the examinations.  The examination reports must reflect review of pertinent material in the claims folders.



b. After reviewing the claims file and conducting interviews and examinations of (in regard to the folliculitis, only if deemed necessary by the reviewer), the Veteran, the examiners must, respectively, provide:

a. As to folliculitis - an opinion as to whether the Veteran has folliculitis as the result of his active duty service and/or as part of an undiagnosed illness or chronic multi-symptom illness due to service in the Gulf War.  Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following:   

i. Service treatment records reflecting: that one (1) month after entrance into active duty service, in September 1986, the Veteran was seen for complaints of a rash on his central chest and treated for contact dermatitis; the Veteran was seen in June 1988 for complaints of a rash on both arms, legs, and his face and was diagnosed with, and treated for, scabies; an April 1991 questionnaire, dealing with chemical exposure in Southwest Asia and indicating that he had been exposed to chemicals;  
  
ii. The report of a December 2008 Gulf War examination; and

iii. The report of a December 2007 skin examination.

b. As to pes planus with pain - an opinion as to whether the Veteran has pes planus (to include plantar fasciitis) as the result of his active duty service or has congenital pes planus that was permanently worsened by his active duty service.  Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following:  

i. Service treatment records reflecting no foot trouble;

ii. The report of a January 2001 VA examination for a right foot disability and lack of mention of flatfoot;

iii. The report of a May 2003 VA examination, noting that the "patient described flatfoot;" and noting that the Veteran had "no arch;"

iv. A June 2007 treatment note reflecting treatment for plantar fasciitis;

v. The June 2008 VA physician's statements that the Veteran has congenital pes planus;

vi. The October 2010 opinion from Dr. Bush stating that the Veteran may experience foot, and other, pain due to hereditary elliptocytosis diagnosed during his active duty service; and

vii. Any pertinent newly associated private treatment records.

c. As to tinea pedis - current findings as to the severity of this disability.  Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following:  

i. The Veteran's 2011 hearing testimony that tinea pedis affects 75 percent of his feet;

ii. The June 2008 statement from a VA physician that the Veteran's tinea pedis results in significant scaling, is chronic with acute break-outs, appears over the majority of the plantar surfaces, and requires the use of lotions and creams; 

iii. Examination reports dated December 2007 (foot examination) and December 2008 (Gulf War examination); and

iv. Any newly associated pertinent private treatment records. 

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If any examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the reports prepared must be typed.

4.  Thereafter, the RO must consider all of the evidence of record and readjudicate the Veteran's claims.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


